Snyder Corp. v Fitness Ridge Worldwide, LLC (2020 NY Slip Op 04282)





Snyder Corp. v Fitness Ridge Worldwide, LLC


2020 NY Slip Op 04282


Decided on July 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


1160 CA 19-00635

[*1]SNYDER CORP., BEAVER HOLLOW WELLNESS LLC, AND FRW BEAVER HOLLOW MANAGEMENT, LLC, PLAINTIFFS-APPELLANTS-RESPONDENTS,
vFITNESS RIDGE WORLDWIDE, LLC, LAWRENCE S. BOND, LESLEY A. CAREY, DAVID M. MARSHALL, KENNETH M. PRESSBERG, ARI D. BASS, ROGER W. BULLOCH, SCOTT R. BULLOCH, MATTHEW S. HAGLER, DEFENDANTS-RESPONDENTS, FITNESS RIDGE, LLC, DEFENDANT-RESPONDENT-APPELLANT, ET AL., DEFENDANTS. (APPEAL NO. 1.) 


PHILLIPS LYTLE LLP, BUFFALO (JOANNA J. CHEN OF COUNSEL), FOR PLAINTIFFS-APPELLANTS-RESPONDENTS.
HAGERTY & BRADY, BUFFALO (MICHAEL A. BRADY OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT AND DEFENDANTS-RESPONDENTS.

	Appeal and cross appeal from an order of the Supreme Court, Wyoming County (Deborah A. Chimes, J.), entered October 26, 2018. The order granted in part and denied in part the motion of defendants-respondents and defendant-respondent-appellant to compel arbitration and stay all claims, and to dismiss plaintiffs' amended complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 2, 2020,
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Entered: July 24, 2020
Mark W. Bennett
Clerk of the Court